c..-
                                                        9



OFFICE   OF   THE   AlTORNEYdENEtiL   OF TEXAS

                       AUSTIN
EuaonbXo   Aadrew J. HIdcoy,   P6ge 8


           "ATt. 0950. The Sakoreta vi state aball
    ZUndah -oh @VU&y      clerk I) p ixtie& ll.at of all
    notaries FubtiQ 80 appointedl an& pualZ?lbAt and
    saiA vlrrk lball Qrsmine saia list ror publie
    lnspoatlon   aad post a ocpp tiher88i on the
    aourthouee a00f.
             *Art. 8981.   Whrrra notary im appointed,
    the beorotery ef Stateshall P’anrrA the evm-
    mirrion to the wuatyolerk of the aouaty~          where
    the     party zvnid~m,   Said olork ah&l& &ma-
    diataly     notify said garty to 6 pear bafvre
    him within. tan Aam, pay tar hf I evm&isalon,
    6aa qialiiJr aoi3orAlag to law.     If maid party
    be abecat fram the aounty, or liek      at the tiao
    of’ t&e reaeption     of said avrmismi~n br the
    olork he dxill har*.tuI day. +0&u kls roturn
    to rafd aountp fn whloh to 6ppear and quali*.
           “Al%. sass.   The olerk *airins      the 8-0
    Pisaion shall la&mar thenv&the          day on whibh
    notie* WEa glrtm, ana       is th0 prty ply t&s
    dtatq fee fvt ommdon          and qmlify   resvrdlng
    to   iaw, the said clerk *ball notify tha 800~
    r0tary 0f iJute 0r bfr pualifloation,       gitiag
    UattB Of ~189, End rclQ%tthO fO0 b3 sh3 Offi-
    ser.     Xf the party fails   CO ~~112~ ad FQJ
    the fss within the l&&ted tiaw, the a point-
    otrrnb02uril ho mid, and t&o olork Sal P
    ewt%rJ on tho beok of ths s~mm&aslvn that
    the party ha8 f.allsdto @W.irP, ,bndre%Pnr
    it to tba Secretary o? State*
          “Art. 6965.        p8rson ap ohted  a notary
                       Y
    publie, before enter              f
                            QB hi8 vt$ vial  Uutioe,
    ~&all ereouts a bond for oas thouband dollam,    tv
     be a,pproveA by the cvunty vlaTk of his vOUnty,
     pagable to the cmernor, aonditioned    r0T ths
     faithful  perfonaavve of the duties ol his OiYivri
    end ohall   also take u.nd sublrsrfbs ElseVfffUial
    v&h, whioh shall br ~AAVPUS~on salA bond,
    with th6 aertlfiaaie of the offlcor abainl~tsr-
    1% the sams~ said bond rball be moordo in th8
Eonoreble Andrew S. Elekoy, Pa@                         9


         offioa of the oounty OleFk, and doposlted
         iA 8aid OffiCtb,t?Ad Shau AOt be void VI1
         the f iret recovery, 0Ad mapbe 8~6d on in
         the mma of the $mrty iajured from the to
         tims untS1 the wh&e fmoimt themoot bar
         been rom%ero&

                      *Art,      8984,           Publla ahall bava
                                         lfota~Ae8
         the     same authority to take aoknowld@mnt8
         0r     pr00r8 0r mittma             imrtuhtit8        pmt08t8
         iartrumaatm           by law to 6. prvtutea,
                                  pemitted
         cAabiatr?r oaths, and take 8apo8itlon8, a8
         i8 AOW or mey haresfter be eonferrod by hw
         UPOAOaPntp 0lOl%,"
                  Ar tlc lo5955 r up r a p r vvldoth0t
                                                     m                 tha lt6tntory
gzkof           the notary pub& ad       be, apprwotl b                 thm aottn%~
                !Chi@article howater,doe8 not ZSQd                     PO thntitha
vtiio;al   oath be aA&l#toreA by the aro&y~ ekrk; the
ltetute  tusm..the ibllmlng lan uaaa Wad &al%ak3
take aad subrb~ribo tho Hfiaia t aaOh,~whiob8Mll bo
inda8ed          oa said band,               ,hthe ewt;i?leatod              tho   off~omr
mhinirtsring   8ame.*                        r tha proYx8lon8      a     ANlOla      a9q
nvtarler publie have                   the memo aOthar%tytoadainf#ter
v0th8,         oh.,           08 ovunty olerkn.
                  You am rorpaotfully advloedthat it is tho
opinion         or thl8 de rtmat that a lwailf qmlfitod   Mary
pmii3 artla  haye F ~lgpl8itlthatity
                                   t0 adininimt4~the ofri-
ala1 oath and aiYiAar%t inpr\imd about. Ymr qucr~#lt+n
18 0aswrm~ in the aifinPEatlv0.
                                                            Vsry truly your8
                                                   ATTOZPrnY
                                                           imm?At ce TSXAS


                                                   BY

wJF:Go                        APFRv?EI‘MAR 15, 1941



                              ATTORNEY GENERAL OF TEXAS